Citation Nr: 1509645	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  10-18 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for fatty liver disease.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for lumbar spine degenerative disc disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 2001 to July 2001, and August 2004 to January 2006. 

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied service connection for lumbar spine degenerative disc disease, bilateral pes planus, and liver problems due to fatty tissue.  Claims for service connection for low back pain and pes planus were received in February 2008.  A claim for "liver problems due to fatty tissue" was received in October 2008.

In December 2014, the Veteran testified at a personal hearing in San Antonio, Texas (Travel Board hearing) before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.    

The issues of an increased disability rating for paraesophageal hernia and service connection for bilateral hearing loss and tinnitus have been raised by the record (see September 2014 written statement (VA Form 21-4138)), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of service connection for lumbar spine degenerative disc disease is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has currently diagnosed fatty liver disease.

2.  A liver disease or injury was not sustained in service.

3.  Preexisting bilateral pes planus was noted at service entry.

4.  The Veteran's preexisting bilateral pes planus did not permanently increase in severity during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for fatty liver disease have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

2.  The criteria for service connection for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1137, 1153, 5107 (West 2014); 38 C.F.R.	 §§ 3.102, 3.303, 3.306 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).    

In this case, the Veteran was provided notice in April and October 2008, prior to the initial adjudication of the claims in January 2009.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claims.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, VA treatment records, VA examination reports, a copy of the December 2014 Board hearing transcript, and lay statements.  

Second, VA satisfied its duty to obtain a medical opinion when required.  In disability compensation claims, VA's duty to assist includes providing a medical examination if the information and evidence of record does not contain sufficient competent evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong may be satisfied by lay evidence of continuity or equivocal or non-specific medical evidence).  

No medical opinion has been obtained with regard to the claim for service connection for a liver disorder; however, the Board finds that a VA examination is not necessary to decide the claim.  In this case, the Veteran has been diagnosed with fatty liver disease.  The available service treatment records are absent of any complaints, findings, or treatment for problems involving the liver, that is, the evidence shows no in-service injury or disease of the liver.  Additionally, the post-service medical evidence shows that symptomatology related to a liver disability manifested many years after service separation.

Absent some evidence of a recognizable in-service injury, disease, or event to which competent evidence could relate the current liver disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current service connection claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(d); see also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  There is sufficient medical evidence in this case to make a decision with regard to the issue of the claimed liver disorder on appeal.  The treatment records and service treatment records associated with the claims file provide a complete picture of any treatment for liver problems, which have been diagnosed as fatty liver disease.  For these reasons, the Board finds that the evidence of record is sufficient to decide the claim and no VA examination or opinion is warranted with respect to this issue.

With respect to the appeal for service connection for bilateral pes planus, the Veteran was provided VA examinations (the reports of which have been associated with the claims file) in February 2008 and February 2014.  The Board finds that the VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered opinions with supporting rationale.  

The Veteran testified at a December 2014 Board hearing before the undersigned Veterans Law Judge and a transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of 
(1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran as to the issues on appeal and suggested the importance of getting a medical nexus opinion as to whether the bilateral pes planus was aggravated (permanently worsened) by service, whether the lumbar spine disability was casually related to active service, and asked the Veteran to describe any in-service liver injuries, diseases, or symptoms.  See Board hearing transcript pp. 12-13, 18-19, 23.   

The Veteran testified regarding symptoms, limitations, and problems associated with the bilateral pes planus, lumbar spine disability, and liver disorder during service as well as the onset of the reported symptoms.  Further, the Veteran was provided VA examinations in February 2008 and June 2014 that provide additional evidence as whether the bilateral pes planus were aggravated during service or the lumbar spine disability was related to active service.  Neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Veterans Law Judge.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.    

Service Connection Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2014).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

The Veteran has been diagnosed with bilateral pes planus and fatty liver disease none of which are listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms do not apply.

The Veteran had service in the Southwest Asian Theater during the Persian Gulf War.  As the Veteran's bilateral feet and liver disabilities have been attributed to clinically diagnosed disorders, and are not chronic multi-symptom illnesses, the provisions of 38 U.S.C.A. § 1117 (West 2014) and 38 C.F.R. § 3.317 (2014) are not for application.  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2014).  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  Id.

Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  Id.

Service Connection for a Liver Disorder

The Veteran filed a claim for service connection for liver problems due to fatty tissue in October 2008.  The Veteran essentially contends that he developed a liver disorder during service.  See March 2010 substantive appeal (on a VA Form 9).  In the September 2008 claim, the Veteran contended that, during service in 2005, he was informed that his liver problem could not be treated in Iraq.  In the January 2009 notice of disagreement, the Veteran contended that his liver disorder could have developed because of a malfunctioning gall bladder.  

At the December 2014 Board hearing, the Veteran contended that eating MREs (Meal, Ready-to-Eat), which are military rations, during service contributed to his fatty liver disease.  The Veteran reported increased voiding frequency during service that he contends was later diagnosed as fatty liver disease.  The Veteran testified that he sought treatment for a liver disorder in service.

The evidence of record demonstrates that the Veteran has current diagnosed non-alcohol fatty liver disease (NAFLD).  See November 2007 VA treatment record.  An April 2009 treatment record notes a diagnosis of fatty liver disease.  

In this case, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience an in-service injury or disease related to the liver.  In the September 2008 claim, the Veteran contended that, during service in 2005, he was informed that his liver problem could not be treated in Iraq.  See also December 2014 Board hearing transcript (Veteran testified that he sought treatment for fatty liver disease during service).  

Service treatment records do not reflect any injury, complaint, diagnosis, or treatment of a liver disorder, or otherwise reflect a reported history or findings of liver injuries.  On a November 2005 report of medical assessment for the purpose of service separation, the Veteran did not report any liver problems.  On a November 2005 post-deployment health assessment, the Veteran denied any unresolved medical problems that developed during deployment.  The Board finds that the Veteran's in-service history of symptoms (i.e., denying liver problems) is more contemporaneous to service, so is of more probative value, than the more recent assertions made many years after service separation and for compensation purposes.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).        

With regard to the silence in the Veteran's service treatment records, in cases involving combat, VA is prohibited from drawing an inference from silence in the service treatment records.  VA's General Counsel has interpreted that the ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran "have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  VAOPGCPREC 12-99.  The determination of whether a veteran engaged in combat with the enemy necessarily must be made on a case-by-case basis, and that absence from a veteran's service records of any ordinary indicators of combat service may, in appropriate cases, support a reasonable inference that he did not engage in combat; such absence may properly be considered "negative evidence" even though it does not affirmatively show that the veteran did not engage in combat.  Id.  In this case, the weight of the evidence is against a finding that the Veteran suffered an injury during combat.  Nor has the Veteran contended otherwise.  See VAOPGCPREC 12-99.   

In cases where this inference is not prohibited, i.e., non-combat scenarios, the Board may use silence in the service treatment records as contradictory evidence, if the service treatment records are complete in relevant part and the Board makes a finding that the injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  See Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  

In this case, the service treatment records appear to be complete in relevant part.  As discussed above, while the Veteran claimed that he sought treatment for liver problems in 2005 during service in Iraq, the Board finds that this contention is contradicted and outweighed by the other evidence of record.  Review of the service treatment records reflects that records from the Veteran's deployment to Iraq have been associated with the claims file.  On a November 2005 post-deployment health assessment contemporaneous to service, the Veteran denied any unresolved medical problems that developed during deployment.

Further, the Board finds that the alleged liver disorder ordinarily would have been recorded had it occurred.  The service treatment records do not indicate that the Veteran reported symptoms of a liver disorder, despite being treated for low back pain during service, and was not medically evaluated for any liver injury or disease.  On an August 2006 report of medical history of retention in the Reserves (seven months following service separation), the Veteran denied stomach, liver, intestinal, or gall bladder trouble. 

Statements made during treatment (and before the service connection claim was filed in October 2008) indicate post-service onset of fatty liver disease, whereas statements made after the claim for service connection for a liver disorder was filed reflect reports of in-service onset of symptomatology.  The Board finds that the Veteran's in-service history of symptoms is more contemporaneous to service, so is of more probative value, than the more recent assertions made many years after service separation.  See Harvey, 6 Vet. App. at 394; Madden, 125 F.3d at 1481; see also Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  The contemporaneous service treatment records and post-service histories do not reflect complaints, diagnoses, or treatment of a liver disorder, including symptoms of fatty liver disease, during service.  

Finally, the Veteran has consistently contended, throughout the course of this appeal, that his currently diagnosed fatty liver disease was caused by service, specifically, rations eaten during service, or that fatty liver disease could have developed because of a malfunctioning gall bladder.  Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if 
(1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see 38 C.F.R. 
§ 3.159(a)(2).

The Board finds that the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of a medically complex liver disorder such as fatty liver disease.  See Kahana, 24 Vet. App. at 437 (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  Fatty liver disease is a medically complex disease process because of its multiple etiologies, requires specialized testing required diagnosing, and manifests symptomatology that overlaps with other disorders.  Woehlaert at 462 (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current liver disability is a complex medical etiological question involving internal and unseen digestive system processes unobservable by the Veteran.    

Further, the November 2007 VA treatment record notes that the Veteran's non-alcohol fatty liver disease is probably due to (non-service connected) dyslipidemia and obesity.  The Board does not find the Veteran competent to provide evidence of an etiological nexus between the current fatty liver disease and service, especially in this case, where the competent medical evidence of record has related the disability to (non-service-connected) dyslipidemia and obesity.  

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran's fatty liver disease was not incurred in active service.  The Board finds that the weight of the evidence is against a finding that the Veteran experienced an in-service injury or disease related to the liver.  As the element of in-service incurrence is not demonstrated, the claim for service connection for a liver disorder must be denied on a direct basis.  Further, there is no competent evidence of record suggesting a causal relationship between the Veteran's fatty liver disease and service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Bilateral Pes Planus

The Veteran filed a claim for service connection for bilateral pes planus in February 2008.  The Veteran essentially contends that preexisting bilateral pes planus worsened (beyond the natural progression of the disease) during and since service separation.  In the January 2009 notice of disagreement, the Veteran contended that he complained about feet problems during service.  The Veteran further contends that, if his pes planus had existed prior to service, he would not have been inducted into the military.  

In the March 2010 substantive appeal (on a VA Form 9), the Veteran contended that his bilateral pes planus was aggravated in service by everyday weightbearing, carrying a 90 pound pack, and wearing combat boots.  At the December 2014 Board hearing, the Veteran testified that he had foot pain during service while training and carrying heavy equipment. 

Having considered all the evidence of record, lay and medical, in light of the regulations noted above, the Board finds that service connection is not warranted for the Veteran's bilateral pes planus.  In this case, the evidence shows that the Veteran had preexisting bilateral pes planus that was "noted" at entrance into service and that did not increase in severity during service.  

The October 2000 enlistment physical examination report notes that the Veteran's feet were clinically abnormal.  A diagnosis of pes planus that was mild and asymptomatic was rendered.  As the bilateral pes planus was "noted" at service entrance, the presumption of soundness at entry into service does not attach.  38 U.S.C.A. § 1111.  As the Veteran's pre-existing bilateral pes planus was noted at the time of entry into service, service connection for bilateral pes planus may be granted only if it is shown that the bilateral pes planus worsened in severity beyond its natural progression during service, i.e., was aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

If any in-service aggravation of a preexisting disorder noted at service entrance is shown, the in-service evidence of aggravation is considered sufficient to allow for service connection unless there is clear and unmistakable evidence that the disorder was not permanently aggravated beyond the natural progression of the condition during service.  See 38 C.F.R. § 3.306.  In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase, permanent in nature, in the disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993).  The primary question then is whether the preexisting bilateral pes planus is shown to have increased in severity during active service.  In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).

On the question of aggravation, in this case, the Board finds that the weight of the evidence shows that the Veteran's preexisting bilateral pes planus that was noted at entrance into service did not increase in severity during service.  At the December 2014 Board hearing, the Veteran testified that he experienced in-service foot pain associated with the bilateral pes planus, but denied seeking treatment during service.  While the Veteran recently contended that his pes planus worsened in severity during service and that he had increased numbness and tingling in his feet at service separation as compared to enlistment, such recent assertion is inconsistent with, and outweighed by, the more contemporaneous lay and medical evidence, especially the Veteran's own reports during and after service.  For example, when compared with the October 2000 service enlistment physical, on the November 2005 report of medical assessment for the purpose of service separation, the Veteran did not report any foot pain or problems.  On a November 2005 post-deployment health assessment contemporaneous to service, the Veteran specifically denied numbness or tingling in the hands or feet.  In addition to the lack of foot abnormalities noted at service separation, as some evidence of lack of worsening during service, the service treatment records contain no complaints or notation of pes planus symptomatology during service, or diagnosis or treatment of foot pain, or other relevant complaints or treatment of the feet, in addition to the Veteran's own affirmative denial of such symptoms during service.  

The Board finds that the Veteran's in-service history of symptoms (i.e., denying foot pain) is more contemporaneous to service, so is of more probative value, than the more recent assertions made many years after service separation and for compensation purposes.  See Harvey, at 394 (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden,  at 1481 (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).        

At the December 2008 VA examination, the Veteran contended that wearing combat boots and running on uneven terrain during service aggravated his flatfeet.  The VA examiner noted that no pes planus was found upon examination and pes planus was not mentioned in any of the medical data reviewed.  The VA examiner opined that, in general, everyday weight-bearing activities can potentially aggravate a pre-existing pes planus condition, but to be more specific would require speculation.  The Board finds that the December 2008 VA examination report is of low probative weight because the December 2008 VA medical opinion (everyday weight-bearing activities "can potentially" aggravate pre-existing pes planus) is merely one of possibility rather than probability and is outweighed by the February 2014 VA examination report and opinion, discussed below. 38 C.F.R. § 3.102 (2014); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).    

The February 2014 VA examiner opined that the Veteran's bilateral pes planus clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The VA examiner noted that review of the medical records failed to show that the Veteran complained of or was seen for foot pain during service, the Veteran denied any complaints of foot problems on a DD Form 2807, and the post-deployment evaluation report noted no complaints of foot pain.  

The Board finds that the February 2014 VA examination report is highly probative evidence that the Veteran's bilateral pes planus did not worsen during service.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that the VA examiner misstated any relevant fact.  Moreover, the VA examiner had the requisite medical expertise to render a medical opinion regarding the etiology of the bilateral pes planus and had sufficient facts and data on which to base the conclusion.  Additionally, the examiner took into account the clinical results from the Veteran's enlistment and separation physicals when coming to his conclusion.  While the VA examiner stated the opinions in terms of the highest degree of probability, that the bilateral pes planus clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression, such strong opinion is not required in this case to constitute highly probative evidence against service connection.  Nevertheless, the degree of probability that the VA examiner expresses the opinion is one factor the Board may consider, and has considered, in determining the strength of the VA examiner's opinion.  Therefore, the Board finds that the February 2014 VA examination report is of great probative value.   

As the Veteran's bilateral pes planus was noted at service entrance, and the weight of the evidence indicates that it did not increase in severity during service, the weight of the evidence demonstrates no aggravation of preexisting bilateral pes planus by service.  Because the evidence does not demonstrate worsening of pes planus during service (preponderance of the evidence is against a finding of worsening during service), the presumption of aggravation does not arise in this case, so the burden on VA to rebut the presumption (by clear and unmistakable evidence) does not arise.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran's pre-existing bilateral pes planus that was noted upon service entrance did not increase in severity during (i.e., was not aggravated by) service as defined by 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  Because aggravation by service of the preexisting bilateral pes planus is not demonstrated, the benefit of the doubt doctrine does not apply, and the claim for service connection for bilateral pes planus must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for fatty liver disease is denied.

Service connection for bilateral pes planus is denied.


REMAND

Service Connection for Lumbar Spine Degenerative Disc Disease

The February 2014 VA examiner opined that the Veteran's current lumbar spine degenerative disc disease was less likely than not incurred in or caused by service.  The VA examiner noted that, during service, the Veteran was treated for lumbar strain (mechanical pain) in March 2001 and January 2005, but there were no documented injuries to the back.  Following service separation, the VA examiner noted that the first time the Veteran reported lower back pain was in August 2011.  

The Board finds that the February 2014 VA examination report is inadequate because it is based on the inaccurate factual predicate that, post-service, the first time the Veteran reported low back pain was in August 2011.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Review of the evidence of record reveals that in July and August 2009, during a period of active duty for training (ACDUTRA), the Veteran reported low back pain.  An August 2009 statement of medical examination and duty status (DA Form 2173) notes that the Veteran reported an exacerbation of low back pain wearing heavy gear and standing long periods of time during field exercises.  The injury was noted to have been incurred in the line of duty.  Based on the above, the Board finds that an additional VA opinion is necessary as there remains some question as to the etiology of the lumbar spine disability.  See McLendon, 20 Vet. App. at 83. 

Accordingly, the issue of service connection for lumbar spine degenerative disc disease is REMANDED for the following action:

1.  Arrange for the claims file to be reviewed by the VA examiner who prepared the February 2014 VA examination report (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum opinion to the examination report.  If it is determined that another examination is needed to provide the required opinion, the Veteran should be afforded the appropriate VA examination to assist in determining the etiology of the current lumbar spine degenerative disc disease.

The VA examiner should review the claims folder and then offer the following opinion with reasons:

   Is it at least as likely as not (50 percent or greater
   probability) that the lumbar spine degenerative disc
   disease was incurred in or caused by active service? 
   In answering this question, the VA examiner should
   note and discuss the August 2009 statement of
   medical examination and duty status noting that the
Veteran had an exacerbation of low back pain during a period of ACDUTRA.    

2.  Then, readjudicate the remaining issue of a service connection for lumbar spine degenerative disc disease.  If the issue on appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


